EXHIBIT 10.16

 

 

THIRD AMENDMENT

TO THE

LKQ CORPORATION EMPLOYEES’ RETIREMENT PLAN

 

WHEREAS, LKQ Corporation (the “Company”) maintains the LKQ Corporation
Employees’ Retirement Plan (the “Plan”); and

 

WHEREAS, by virtue and in exercise of the powers reserved to the Company by
Section 11.1 of the Plan, and pursuant to the authority delegated to the
undersigned officer of the Company by resolutions of its Board of Directors, the
Plan be and hereby is amended, effective as of December 15, 2005, by:

 

AMENDING SECTION 9.1(b) OF THE PLAN IN ITS ENTIRETY TO READ AS FOLLOWS:

 

(b)         SMALL ACCOUNT BALANCE.

 

(i) If the Participant’s total Vested Account Balance at the time of
distribution, or the portion thereof distributed to a Beneficiary, does not
exceed $1,000.00, then distribution shall be made in the form described in
paragraph (a).

 

(ii) If the Participant’s total Vested Account Balance at the time of
distribution, or the portion thereof distributed to a Beneficiary, exceeds
$1,000.00 but is less than $5,000.00 and the Participant fails to affirmatively
elect to have his entire Vested Account Balance distributed in the form
described in paragraph (a), the Administrator shall transfer the Participant’s
Vested Account Balance to an individual retirement account or a trustee or
issuer designated by the Administrator, in its sole discretion, and shall notify
the Participant in writing that the Participant’s distribution may be
transferred, without cost or penalty to the Participant, to another individual
retirement account selected by the Participant. This Section 9.1(b)(ii) shall
become effective as of the first date prescribed by the IRS and the Department
of Labor.

 

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by its
duly authorized officers, this 15th Day of December, 2005.

 

 

 

LKQ CORPORATION

 

 

 

 

 

By:

/s/ Victor M. Casini

 

 

Name:

Victor M. Casini

 

 

 

Title: Vice President

 

--------------------------------------------------------------------------------